Chapman, J.
The St. of 1857, c. 141, makes no provision for the discharge of a debtor who has given a bail bond upon his taking the oath, unless he has been surrendered by his bail or arrested on execution; but in order to lay the foundation of a scire facias against his bail, there must be a return of non est inventus made by an officer who has authority to arrest him on the execution. But no officer has such authority unless there is annexed to the execution the certificate prescribed by § 3. In this case there was no such certificate, and therefore the return is invalid. Judgment for the defendants.